                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 1 of 10

                          1 DOLL AMIR & ELEY LLP
                            MICHAEL M. AMIR (SBN 204491)
                          2 mamir@dollamir.com
                            KRISTA HERNANDEZ (SBN 216746)
                          3 khernandez@dollamir.com
                            725 S. Figueroa Street, Suite 3275
                          4 Los Angeles, California 90017
                            Tel: 213.542.3380
                          5 Fax: 213.542.3381
                          6 Attorneys for Plaintiff,
                            CENTRAL VALLEY MEDICAL GROUP, INC.
                          7
                          8                         UNITED STATES DISTRICT COURT
                          9                       EASTERN DISTRICT OF CALIFORNIA
                          10
                          11   CENTRAL VALLEY MEDICAL                       Case No. 1:19-cv-00404-LJO-SKO
D OLL A MIR & E LEY LLP




                               GROUP, INC.,
                          12                                                Assigned to Courtroom 4
                                           Plaintiffs,                      The Hon. Lawrence J. O’Neill
                          13
                               v.                                           PLAINTIFF CENTRAL VALLEY
                          14                                                MEDICAL GROUP, INC.’S EX
                               INDEPENDENT PHYSICIAN                        PARTE APPLICATION FOR AN
                          15   ASSOCIATES MEDICAL GROUP,                    ORDER SETTING HEARING
                               INC., DBA ALLCARE IPA,                       ON MOTION FOR REMAND ON
                          16                                                SHORTENED TIME;
                                           Defendants.                      MEMORANDUM OF POINTS
                          17                                                AND AUTHORITIES
                          18                                                [Declarations of Krista Hernandez
                                                                            and Sandra James and [Proposed]
                          19                                                Order filed concurrently herewith]
                          20
                                                                            Complaint Filed: 03/19/19
                          21                                                Amended Complaint Filed: 07/08/19
                                                                            Trial Date:    None
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                        1
                                 PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                           SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 2 of 10

                           1                               EX PARTE APPLICATION
                           2         Plaintiff Central Valley Medical Group, Inc. (“CVMG”) hereby applies to this
                           3 Court ex parte application for an order setting its renewed Motion for Remand
                           4 (“Motion”) for hearing on shortened time.
                           5         On June 14, 2019, this Court issued its Memorandum Decision and Order
                           6 Denying Plaintiff’s Motion to Remand (ECF Dkt. 20) which ordered as follows:
                           7         For the reasons stated above, Plaintiff’s motion to remand is DENIED without
                           8         prejudice. Plaintiffs shall have twenty (20) days from electronic service of this
                           9         Order to file an amended complaint and renew their motion to remand if they
                          10         desire. Additionally, in light of the law discussed above, the Court would
                          11         entertain remand by stipulation. Finally, the pending motion to dismiss will be
D OLL A MIR & E LEY LLP




                          12         held in abeyance until the filing of an amended pleading, or until the expiration
                          13         of the amendment period, whichever is sooner.
                          14 Consistent with the Court’s order, on July 8, 2019, CVMG filed its First Amended
                          15 Complaint (ECF Dkt. 21), which First Amended Complaint contains no federal
                          16 question.
                          17         This Application is made pursuant to (a) Federal Rules of Civil Procedure
                          18 6(c)(1)(C) & 7(b) and (b) Local Rule 144(e) of the United States District Court for the
                          19 Eastern District of California.
                          20                    Good Cause Supports This Ex Parte Application
                          21         Good cause exists for the requested relief because CVMG has filed its renewed
                          22 motion for remand concurrently with this ex parte application in good faith and
                          23 consistent with the Court’s June 14, 2019 order and now seeks to have this motion
                          24 heard as quickly as practicable, so as to allow CVMG to seek substantive emergency
                          25
                          26
                          27
                          28
                                                                         2
                                 PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                           SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 3 of 10

                           1 relief from the court of proper jurisdiction.1 Good cause exists to grant this ex parte
                           2 Application because:
                           3             (1) This Court’s lack of jurisdiction is apparent on the face of the First
                           4                Amended Complaint. CVMG requested that Defendant stipulate to have
                           5                this case remanded to state court, but Defendant’s counsel refused.
                           6             (2) CVMG needs emergency relief and thus seeks to have the discrete issue of
                           7                the Court’s jurisdiction resolved on shortened time so that it can seek such
                           8                emergency relief from the Court with proper jurisdiction over this case.
                           9             (3) CVMG has attempted in good faith to obtain from Plaintiff’s counsel
                          10                agreement to the shortening brief and hearing schedule on this motion.
                          11             (4) the shortened time will not prejudice Defendant.
D OLL A MIR & E LEY LLP




                          12           Counsel for CVMG requested, by email correspondence of July 12, 2019, that
                          13 Defendant agree to the requested relief. See Declaration of Krista Hernandez at
                          14 ¶¶ 11-12, Ex. A. Counsel for Defendant has advised that they oppose the relief
                          15 sought by CVMG. Id. In light of the foregoing, and in light of the relief sought by
                          16 this Application, Plaintiff contends that ex parte relief is proper as opposed to a joint
                          17 motion. Defendant has been advised of the request for ex parte relief. Id.
                          18           This Application is based on this Application, the attached memorandum of
                          19 points and authorities, and the attached Declaration of Krista Hernandez, which
                          20 includes all exhibits referenced.
                          21
                          22       DATED: July 15, 2019                    DOLL AMIR & ELEY LLP
                          23
                                                                           By:_/s/ Krista Hernandez       ……………
                          24                                                   MICHAEL M. AMIR
                                                                               KRISTA HERNANDEZ
                          25                                               Attorneys for Plaintiff,
                                                                           Central Valley Medical Group, Inc.
                          26
                          27
                               1
                              CVMG is preparing its papers requesting emergency relief and in the event remand
                          28 does not occur forthwith, intends to file its request for such relief before this Court.
                                                                             3
                                    PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                              SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 4 of 10

                           1                MEMORANDUM OF POINTS AND AUTHORITIES
                           2         Plaintiff Central Valley Medical Group, Inc. (“CVMG”) respectfully submits
                           3 this Memorandum of Points and Authorities in support of its Ex Parte Application for
                           4 an Order setting its renewed Motion for Remand (“Motion”) for hearing on shortened
                           5 time.
                           6                                   I.   INTRODUCTION
                           7         CVMG seeks to have this case remanded to the court of proper jurisdiction,
                           8 California state court, as there is no federal question in its First Amended Complaint
                           9 filed on July 8, 2019. ECF Dkt. 21. CVMG intends to seek a temporary restraining
                          10 order and is in the process of preparing papers requesting such emergency relief.
                          11 CVMG hopes to have such request heard by the court of appropriate jurisdiction and
D OLL A MIR & E LEY LLP




                          12 thus seeks to have this case remanded as soon as practicable to California state court.
                          13 In the event remand does not occur in time to allow for the emergency relief it seeks,
                          14 CVMG intends to file its request for such relief before this Court.
                          15         CVMG seeks the following briefing and hearing schedule:
                          16             Renewed Motion for Remand filed – July 15, 2019
                          17             Deadline for Opposition to Motion for Remand July 18, 2019
                          18             Deadline for Reply to Motion for Remand – July 19, 2019
                          19             Hearing on Motion for Remand – July 22, 2019 or a date convenient for
                          20               this Court.
                          21                             II.    PROCEDURAL POSTURE
                          22         On June 14, 2019, this Court issued its Memorandum Decision and Order
                          23 Denying Plaintiff’s Motion to Remand (ECF Dkt. 20) which ordered as follows:
                          24         For the reasons stated above, Plaintiff’s motion to remand is DENIED without
                          25         prejudice. Plaintiffs shall have twenty (20) days from electronic service of this
                          26         Order to file an amended complaint and renew their motion to remand if they
                          27         desire. Additionally, in light of the law discussed above, the Court would
                          28         entertain remand by stipulation. Finally, the pending motion to dismiss will be
                                                                         4
                                 PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                           SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 5 of 10

                           1          held in abeyance until the filing of an amended pleading, or until the expiration
                           2          of the amendment period, whichever is sooner.
                           3          Consistent with the Court’s order, on July 8, 2019, CVMG filed its First
                           4 Amended Complaint (ECF Dkt. 21), which First Amended Complaint contains no
                           5 federal question. CVMG sought to obtain Defendant’s agreement to remand by
                           6 stipulation, but to date, Defendant has not agreed to such remand.
                           7                                III.   LEGAL ARGUMENT
                           8 A.             The Court Has The Power To Grant The Relief Requested
                           9          The Court has the inherent power to control its docket, including the granting
                          10 of orders allowing motions to be heard on shortened time. See E. Dist. L.R. 144(e);
                          11 Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992) (“District courts have the
D OLL A MIR & E LEY LLP




                          12 inherent power to control their dockets…”) The use of this power is particularly
                          13 appropriate in this case, as there is no justification for the continuing jurisdiction of
                          14 this court pursuant to the recently filed First Amended Complaint. It is well
                          15 established that “[t]he objection that a federal court lacks subject-matter jurisdiction,
                          16 see Fed. Rule Civ. Proc. 12(b)(1), may be raised by a party, or by a court on
                          17 its own initiative, at any stage in the litigation, even after trial and the entry of
                          18 judgment. Rule 12(h)(3) instructs: ‘Whenever it appears by suggestion of the parties
                          19 or otherwise that the court lacks jurisdiction of the subject matter, the court shall
                          20 dismiss the action.’2 See Kontrick v. Ryan, 540 U.S. 443, 455, 124 S.Ct. 906, 157
                          21 L.Ed.2d 867 (2004).” Arbaugh v. Y&H Corp., 546 U.S. 500, 506–07 (2006). The
                          22 Court has the ability to grant CVMG the requested relief to have any controversy
                          23 regarding the subject matter of this litigation heard on shortened time. In fact, this
                          24 Court has the power to remand this case back to state court on its own motion.
                          25
                          26
                               2
                          27  Federal Rules of Civil Procedure rule 12(h)(3) currently reads as follows: “If the court
                             determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
                          28 the action.”
                                                                            5
                                   PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                             SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 6 of 10

                           1 B.      There Is Good Cause For The Court To Exercise Its Discretion To Grant
                           2         CVMG’s Requested Relief
                           3         The relief CVMG seeks is important to allow the case to continue forthwith in
                           4 the court of proper jurisdiction. Good cause exists for the following reasons:
                           5         1.      Lack of Federal Court Jurisdiction is Apparent on Face of First Amended
                           6 Complaint.
                           7         It is apparent from the face of the First Amended Complaint that there is no
                           8 federal question requiring this Court’s jurisdiction. As such, it would be appropriate
                           9 and efficient for the parties to stipulate to such remand as suggested by this Court’s
                          10 order on June 14, 2019 order. ECF Dkt. 20. CVMG asked counsel to stipulate to
                          11 remand but counsel refused.
D OLL A MIR & E LEY LLP




                          12         2.      CVMG Intends to Seek Immediate Emergency Relief
                          13         CVMG’s business is in danger of suffering immediate and irreparable injury,
                          14 loss, or damage and thus intends to seek emergency relief. Declaration of Sandra
                          15 James, ¶¶ 16-25. CVMG hopes to do so from the court with jurisdiction over this
                          16 case – California state court – but will seek relief from this Court if remand does not
                          17 occur in time to allow CVMG to obtain the relief it requires.
                          18         3.      The Requested Expedited Briefing Schedule Would Allow for Expedited
                          19 Remand to State Court.
                          20         The briefing schedule requested by CVMG is as follows:
                          21               Renewed Motion for Remand filed – July 15, 2019
                          22               Deadline for Opposition to Motion for Remand July 18, 2019
                          23               Deadline for Reply to Motion for Remand – July 19, 2019
                          24               Hearing on Motion for Remand – July 22, 2019 or a date convenient for
                          25                 this Court.
                          26 The narrow issue to be determined is whether there is a federal question remaining in
                          27 the First Amended Complaint. This narrow issue should not require extensive
                          28 briefing by either party and as such, the above proposed schedule allows Defendant to
                                                                         6
                                  PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                            SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 7 of 10

                           1 submit papers in Opposition to the renewed Motion for remand, but may allow
                           2 remand to occur such that CVMG can request relief from the court of proper
                           3 jurisdiction.
                           4         4.      Plaintiff Will Suffer No Prejudice By The Requested Briefing Schedule.
                           5         As noted above, it is apparent from the face of the First Amended Complaint
                           6 that there is no federal question requiring this Court’s jurisdiction. This is a
                           7 circumstance where remand by stipulation would be most appropriate and there
                           8 should be no need to trouble the Court with any briefing on this issue. There is no
                           9 supportable argument for continued federal jurisdiction here and Counsel for
                          10 Defendant has taken the position that despite modifications to the Complaint, the
                          11 “substance of the claim still necessarily raises a federal antitrust issue.” See
D OLL A MIR & E LEY LLP




                          12 Declaration of Krista Hernandez at ¶¶ 11-12, Ex. A. However, because Defendant
                          13 has refused to stipulate to remand, CVMG requests this expedited briefing schedule
                          14 so that this issue is resolved expeditiously and Defendant has a reasonable
                          15 opportunity to submit opposition. If, as CVMG asserts, Defendant has no viable
                          16 opposition, there can be no prejudice to Defendant in having this case remanded to
                          17 proceed in the court with appropriate jurisdiction over this case forthwith.
                          18         Based on the foregoing, good cause exists to set the briefing and hearing
                          19 schedule detailed above for CVMG’s renewed motion for remand.
                          20 C.      The Ex Parte Application Shows That Plaintiff’s Counsel Was Given
                          21         Proper Notice Of This Ex Parte Application
                          22         As indicated in the Application, as well as in the concurrently filed Declaration
                          23 of Krista Hernandez, Defendant’s counsel in this matter was given proper and
                          24 sufficient notice of CVMG's intention to seek this Ex Parte Application by email,
                          25 consistent with Local Rule 144(e). See Hernandez Decl., ¶¶ 1112 & Exh. A.
                          26 / / /
                          27 / / /
                          28 / / /
                                                                           7
                                  PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                            SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 8 of 10

                          1                                  IV.   CONCLUSION
                          2         Based on the foregoing, CVMG respectfully requests that the Court grant its Ex
                          3 Parte Application and enter an Order setting the following briefing schedule:
                          4             Renewed Motion for Remand filed – July 15, 2019
                          5             Deadline for Opposition to Motion for Remand July 18, 2019
                          6             Deadline for Reply to Motion for Remand – July 19, 2019
                          7             Hearing on Motion for Remand – July 22, 2019 or a date convenient for
                          8               this Court.
                          9
                          10   DATED: July 15, 2019                   DOLL AMIR & ELEY LLP
                          11
D OLL A MIR & E LEY LLP




                          12                                          By:_/s/ Krista Hernandez       ……………
                                                                          MICHAEL M. AMIR
                          13                                              KRISTA HERNANDEZ
                                                                      Attorneys for Plaintiff,
                          14                                          Central Valley Medical Group, Inc.
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                        8
                                 PLAINTIFF CENTRAL VALLEY MEDICAL GROUP, INC.’S EX PARTE APPLICATION FOR AN ORDER
                                           SETTTING HEARING ON MOTION FOR REMAND ON ON SHORTENED TIME
                Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 9 of 10

                                              PROOF OF SERVICE
                          STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
           2
                     I am employed in the County of Los Angeles, State of California. I am over
           3   the age of 18 years and not a party to the within action. My business address is 725 S.
               Figueroa Street, Suite 3275, Los Angeles, California 90017.
           4
                    On July_ 15, 2019, I served the fore_going document described as PLAINTIFF
           5 CENTRAL VALLEY MEDICAL GROUP, INC.'S EX PARTE APPLICATION
             FOR AN ORDER SETTING HEARING ON MOTION FOR REMAND ON
           6 SHORTENED TIME; MEMORANDUM OF POINTS AND AUTHORITIES on
             the interested parties in this action br. placing the original and/or a true copy thereof
           7 enclosed in (a) sealed envelope(s), addressed as follows:

           8         SEE ATTACHED SERVICE LIST
           9   D     BY ,REGULAR MAIL: I deposited such envelope in the mail at 725 S.
                     Figueroa Street, Suite 3275, Los Angeles, California. The envelope was
          10         mailed with postage thereon fully prepaid. I am "readily familiar" with the
                     firm's practice of collection and processing correspondence for mailing. It is
i:l..
.....:l
          11         d~posited with the U.S. Postal Service on that same day in the ordinary course
.....:l              or business. I am aware that on motion of the party served, service is
 >-
 [JJ
          12         presumed invalid if postal cancellation date or postage meter date is more than
-l                   one ( 1) day after date of deposit for mailing in affidavit.
~         13
0(3                  BY FACSIMILE MACHINE: I transmitted a true copy of said document(s)
 ~
 ......   14         by facsimile machine, and no error was reported. Said fax transmission(s)
 :;;                 were directed as indicated on the service list.
~         15
 -l
 -l            D     BY OVERNIGHT DELIVERY: I caused such documents to be delivered
0         16         over.night via an overnight delivery service in lieu of delivery by mail to the
Cl                   addressees. The envelope or package was deposited with delivery fees thereon
          17         fully prepaid.
          18   D     BY ELECTRONIC MAIL: I transmitted a true copy of said document(s) via
                     electronic mail, and no error was reported. Said email was directed as
          19         indic;ated on the service list.
          20   D     BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by
                     hand to the above addressee(s).               ·
          21
               !El   BY CM/ECF: I electronically transmitted a true copy of said document(s) to
          22         the Clerk's Office using the CM/ECF System for filmg and transmittal of a
                     Notice of Electronic Filmg to the aforementioned CM/ECF registrants.
          23
                     I declare that I am employed in the office of a member of the Bar of this Court,
          24   at whose direction the service was made. I declare under penalty of pe1jury under the
               laws of the State of California that the foregoing is true and correct.
          25
          26
          27
          28

                                                       1
                                                PROOF OF SERVICE
               Case 1:19-cv-00404-LJO-SKO Document 23 Filed 07/15/19 Page 10 of 10


           1                                 SERVICE LIST
           2   11--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



             James Maxwell Cooper                     Attorneys for Defendant
           3 Michael A. Gawle:i(.1                    Independent Physician
             KESSENICK GA MA & FREE, LLP              Associates Medical Group, Inc.
           4 44 Montgomery Street, Suite 3880         dba Allcare IPA                ·
             San Francisco, CA 94104
           5 Tel:(415~ 362-9400
             Fax: \41 ) 362-9401
           6 Emai: mcoo er k f-lawfirm.com
             Email: m awe          - aw irm.com
           7
           8
           9
          10
0...      11
~
~
 >-       12
 u.l
....:i
~         13
c'd
-<C:::;
 ~        14
          15
 ....:i
 ....:i
 0        16
Cl
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                                   2
                                            PROOF OF SERVICE
